McFarland, J.
This is an appeal by plaintiff from a judgment in favor of defendants, and from an order denying plaintiff’s motion for a new trial.
The litigation is about the ownership of a piece of land in the city of San Francisco, which respondents claim to own, and which, according to appellants’ contention, was dedicated to public use as a park. The litigation has been in progress under various forms for over thirty years, and has generally resulted favorably to respondents herein. This present case was here before on an appeal by the present respondents; and the decision on that appeal is to be found in 93 Cal. 243, 27 Am. St. Eep. 186. By that decision it was definitely determined, and it has become the law of the case, that the present respondents are the owners of the undivided nineteen-twentieths of the land in contest; but an order of the lower court granting a new trial was affirmed, because the judgment erroneously included the other twentieth, which was not involved in the action. When the remittitur went down the defendants (respondents herein) filed a supplemental answer which put the said one-twentieth in the same category with the other nineteen-twentieths, so that the said decision on the former appeal applied to the whole of the property. On the present appeal there are no new points made which require notice. In the opinion of the court on the former appeal, delivered by Mr. Justice De Haven, the points upon which the case turns were fully discussed, and it would be useless to restate here the views there expressed. For the reasons given in that opinion the judgment and order must be affirmed.
The judgment and order appealed from are affirmed.
De Haven, J., and Fitzgerald, J., concurred.